UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                               ORDER

PIERRE GREENE,                                                    19 Cr. 738 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               Defendant Greene is currently detained at the Metropolitan Correctional Center.

He has moved for release on bail. (Dkt. No. 21) The Government opposes the Defendant’s

application. (Dkt. No. 25) Trial is scheduled for May 11, 2020.

               By April 4, 2020, Defendant will make a submission stating whether he consents

to having his bail application decided on the papers, and waives his right to a hearing. The

Government will likewise make a submission by April 4, 2020 stating whether it consents to

having Defendant's bail application decided on the papers.

Dated: New York, New York
       April 2, 2020
